DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on December 09, 2020, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on December 09, 2020 is acknowledged and is answered as follows.

Applicant's arguments, see pg. 10, with respect to the objection to the specification have been fully considered and are not persuasive. Therefore, the objection has been rendered moot.

Applicant's arguments, see pp. 10 - 11, with respect to the rejection of claim(s) 8 – 20 under 35 U.S.C. §112 (b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.




Claims 1 -21 are pending in the instant application.
Claim 12 is cancelled 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Troy L. Gwartney on February 25, 2021 and February 26, 2021.

Please amend the Title of the Invention as follows:
TRANSISTOR METAL GATE AND METHOD OF MANUFACTURE

The application has been amended as follows: 

Claim 4, line 2, change “a silicon-based dielectric”
to - - a silicon layer - -.

Claim 5, line 2, change “a silicon layer”


Allowable Subject Matter
Claims 1 – 11 and 13 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a method comprising:
forming a first capping layer over a first region, a second region, and a third region on a first work function layer, the first capping layer comprising an insulating material;
removing the first capping layer from the second region;
removing the first capping layer and the first work function layer from the first region; and
depositing a fill material over the first region, the second region, and the third region after the removing the first work function layer from the first region
 as recited in claim 1; further,
a method, wherein the forming a first capping layer comprises: 
soaking a first device region in a silicon-based gas to form a silicon layer; and breaking vacuum in a processing chamber, thereby oxidizing the silicon layer into silicon oxide
as recited in claim 8; and further,
a semiconductor device comprising:
an n-metal material in a first gate stack being in physical contact with a first metal material, the n-metal material in a second gate stack being in physical contact with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818